DETAILED ACTION

Election/Restriction

 Claims 387-402 are pending for examination. 
Claims 403-404 were cancelled.
Claims 405-411 are withdrawn from further consideration.. 
Claim Rejections - 35 USC § 112
The rejection of claim 387-402 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment filed 09/24/2021.
Claim 396 stands rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 387 recites a “dosage unit…comprising an agent that induces regulatory T cells.”  Claim 395 recites “wherein the agent is rapamycin.”  Claim 396 recites, “[T]he dosage unit of claim 395 wherein the dosage unit comprises rapamycin.” Claim 396 merely recites that the dosage unit comprises rapamycin, however claim 395 already recites wherein the “agent is rapamycin.”  Claim 396 does not further limit claim 395. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Applicant is advised that should claim 395 be found allowable, claim 396 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 395-396 recite the following:

    PNG
    media_image1.png
    137
    591
    media_image1.png
    Greyscale

As stated above, claim 396 fails to further limit the scope of claim 395.  The scope of claims 395 and 396 is identical.  Therefore, as per MPEP608.01(m), claim 396 is a substantial duplicate of claim 395.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in § 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 387-402 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagy et al (US 20040022840 A1, 2004, ref. of record)  in view of Samuel et al. (2004), Battaglia et al. (J Immunol. 2006 Dec 15;177(12):8338-47), and Hawley et al. (1997).
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive.
Applicants traversed the instant rejection by way of addressing each reference individually.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Nagy et al., Applicants argued that “Nagy does not teach inducing tolerance to an antigen…Nagy does not address decreasing an immune response, much less how one would do this.”
Regarding Samuel et al., Applicants argued that “Samuel is an in vitro study, and therefore teaches nothing regarding what happens when something is administered to a human or other animal…Samuel does not teach selective uptake to subscapular dendritic cells, nor the size critical for uptake by these specific cells…”
Contrary to Applicant’s assertions, the instant claims are drawn to a product.  Applicant’s argue that the prior art composition does not possess an asserted intended use.  Absent evidence to the contrary, if the prior art discloses the claimed composition, Applicants must provide evidence that the prior art composition would not be expected to possess the asserted intended use.  
In response to applicant's argument that the cited references do not teach “selective uptake to subscapular dendritic cells,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Battaglia et al., Applicants argued that this reference teaches immunosuppression not tolerance.  Contrary to Applicant’s assertions, this reference clearly teach that rapamycin is used to induce tolerance, see the following:
“Rapamycin has been shown to promote tolerance
Regarding Hawley et al., Applicants argued that “No art is cited to show the benefits of forming the NPs of PLGA-PEG copolymers, much less blends thereof with PLGA.”  Contrary to Applicant’s assertions, Hawley et al. clearly teach that modification of PLGA nanoparticles with PEG results in “improved drainage from an interstitial injection site and enhanced lymph node localization in the rat model, as compared to naked PLGA nanospheres.”  The prior art clearly teaches that the PLGA modified with PEG results in nanospheres that localize in the lymph nodes. 
Therefore, Applicant’s arguments are not persuasive to overcome the pending rejection.

The prior rejection is repeated below:
Regarding claim 1, Nagy et al. describes nanoparticles formed form assembly of antigen/or targeting lipid and charged or uncharged matrix lipids. See Figure 2 of this reference.
Nagy et al. teaches nanoparticles formed from amphiphilic polymers as defined by the instant specification. (According to the specification as filed [00387] “Any amphiphilic entity known in the art is suitable for use in making nanocarriers in accordance with the present invention.”)  For example, the polymers of Nagy et al. are formed from polymeric monomers “selected from the group consisting of fatty acids containing 8-30 carbon atoms in a saturated, monosaturated, or multiply unsaturated form;  acylated derivatives of polyamino, polyhydroxy, or mixed aminohydroxy compounds;  phospholipids;  glycosylacylglycerols;  phosphoglycerides;  sphingolipids;  steroids;  terpenes;  prostaglandis;  non-saponified lipids;  and mixtures thereof.”  (See the claims section of Nagy et al.)  At minimum, the phosphoglyceride polymers disclosed in Nagy et al. fall within the scope of amphiphilic polymers useful in the compositions of the instant invention as defined by paragraph [00387] of the instant specification as filed.
The polymerized liposome nanoparticles of Nagy et al. which are formed from the polymerization of liposome monomers selected from acylated derivatives of polyamino, polyhydroxy, or mixed aminohydroxy compounds; glycosylacylglyerols; spingolipids; steroids; terpenes; prostaglandis; non-saponified lipids; and mixtures thereof, read on the nanoparticles of the instant invention.
Moreover, Nagy et al teaches nanoparticle vaccines comprised of a carrier, particularly polymerized lipids, having multiple copies of an antigen or combinations of different antigens displayed on the carrier. Such antigen-displaying nanoparticles may also display a targeting molecule on its surface in order to direct it to a specific site or cell type to optimize a desired immune response. The present invention also relates to encapsulating an antigen or combinations of different antigens within such nanoparticles, with or without a targeting molecule displayed on its surface. The antigens used in this invention are effective to produce an immune response against a variety of pathological conditions (see abstract).  Thus, Nagy et al. clearly teaches nanoparticles comprising immunomodulatory antigens, either surface modified or encapsulated therein.  (See claims 387-389, 391 and 399).
Additionally, Nagy et al. teaches that the term "nanoparticle" can be defined as a polymer sphere or spheroid that can be formulated to have a regular arrayed surface of defined, linked molecules in the nanometer size range (about 20 nm to 500 nm). Preferably, self- assembling monomers are utilized to form the nanoparticles [0072].  (Reads on claim 387 and 400).
Nagy et al. further teaches a variety of antigens to be incorporated in nanoparticles i.e. Candida albicans Carbohydrate Antigen in Conjunction with T-cell- Directing Peptides, Targeting Antigen to the M-Cell, Streptococcal Antigens, Anthrax antigen, Tumor specific antigens, Self-antigens or Tolerogenic peptides (see examples 3-10).  (Reads on Claim 390-394).
However, Nagy et al. does not specifically teach wherein the nanoparticles comprise an “immunostimulatory agent inducing regulatory T cell,” in combination with an antigen.  Nagy et al. also does not teach specific targeting to a secondary lymphoid tissue, or wherein the tissue is the subcapsular macrophages and dendritic cells in the draining lymph node.
Samuel et al. (see Proceedings of the 2004 International Conference on MEMS, NANO and Smart Systems).
Samuel et al. (see abstract) teach PLGA biodegradable nanoparticles to deliver or target antigens and immunomodulatory molecules to dendritic cells, see the following:

    PNG
    media_image2.png
    200
    294
    media_image2.png
    Greyscale

In further embodiments, Samuel et al. et al. teach the design of T-cell inducing nanoparticle formulations containing antigen co-formulated with immunostimulatory molecules such as MPLA, which serves as a ligand for toll-like receptors.  Wherein the antigens include MUC1 lipopeptide BLP25, ovalbumin peptide or tetanus toxoid, see paragraphs 3.3 and 3.4 of Samuel et al.  In other embodiments, antigens include, e.g., hepatitis B virus antigens and MUC1 peptides, and immunomodulators such as MPLA and rapamycin are encapsulated in PLGA nanoparticles, see paragraph 3.1 of Samuel et al.  
Samuel et al. does not specifically state that the immunomodulators induce regulatory T cells. (Reads on claims 387-389, 391, 401-402).
Battaglia et al. teaches that rapamycin promotes tolerance in experimental models and favor CD+4CD25+ Treg-dependent suppression (See abstract).  Battaglia et al. also teach that rapamycin promotes expansion of functional regulatory T cells, see page 8339, 1st ¶ (Claims 389 and 395-396).
Hawley et al. teach modification of PLGA nanoparticles with PEG. This modification results in “improved drainage from an interstitial injection site and enhanced lymph node localization in the rat model, as compared to naked PLGA nanospheres.”
Thus, it would have been obvious to the person of ordinary skill in the art to seeking to induce tolerance to an antigen, to have modified the nanoparticles of Nagy et al. to comprise an immunomodulatory agent and an antigen, for designing a nanoparticle formulation that induces tolerance to said antigen.  This concept is evident based upon the disclosure of Samuel et al., which explicitly discloses nanoparticles of PLGA comprising the immunomodulators MPLA, or rapamycin, and an antigen.  Samuel et al. also states that this type of formulator is useful for inducing immune tolerance.  Moreover, Battaglia et al. clearly teaches that rapamycin was known in the art, at the effective filing date of the instant invention, to function in regulatory T cell expansion.
Moreover, the prior art provides clear suggestion and motivation for the skilled artisan to design a means of co-delivering antigen and immunomodulatory agent using nanoparticles to produce an antigen-specific immune response.  The prior art, specifically Samuel et al. teach that this delivery system can be used to control the immune response to antigen, see the following paragraph from the Introduction section of Samuel et al.:

    PNG
    media_image3.png
    124
    274
    media_image3.png
    Greyscale

Additionally, the ordinary skilled artisan seeking nanoparticles targeting tissues of the immune system, would have been motivated to modify the surface of the nanoparticles of Nagy et al. with PEG as taught by Hawley et al.  The person of ordinary skill in the art would have expected to see increased localization in the lymph nodes.  (See Hawley et al. page 661, last two paragraphs).
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  (Claims 387-402).

Double Patenting
Claims 387-402 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent No. 9539210 or claims 1-18 of US Patent No. 10736848. 
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. Applicants traversed the on the grounds that:
	“The claims of the present application are specific to compositions to induce tolerance, which do not include an antigen.
	The claims of the two issued patents have been classified as separate inventions base on the restriction in the parent application.”
Contrary to Applicant’s assertions, the instant application is a continuation of 12/681,814, not a divisional, and is therefore not subject to protections under 35 USC 121. As per MPEP 804.01, “[T]he U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121  does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).
Applicants further argued the following: 
	“[I]t is difficult to see how claims to a compositions to cause increased immune response to an antigen, could make obvious claims to a method to decrease an immune response, where the formulation targets the agent that induces regulatory cells to the SCS macrophages and dendritic cells, even in the absence of co-encapsulated antigen.
	Although the polymeric carriers can be the same, and in the latter case, the object of the
claims can be the same, the active ingredients are not.
	Accordingly, it is believed the claims are not obvious variants of the claimed composition
claims.”
Regarding US Patent No. 9,539,210 B2, the dosage units of the instant claims comprise polymeric nanoparticles comprising an agent that induces regulatory T cells, are anticipated by the issued claims which are directed to nanocarriers comprising an immunosuppressant and an antigen.
The instant claims are also drawn to wherein the dosage units comprise an antigen in addition to the agent that induces regulatory T cells, see claim 388.  Applicant’s arguments regarding the distinction between the instant claims and the issued US Patents, are therefore not persuasive.   
As previously stated: “[A]lthough the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are drawn to nanocarriers that comprise immunosuppressant, including TGF-, rapamycin, and retinoic acid (recited in instant claims 389 and 395).  The composition recited in issued claim 1 “induces regulatory T cells which block or suppress an immune response.”  The scope of the issued US claims anticipate the broader claims recited in the instant application.” 
Regarding US Patent No. 10736848, as stated above, the instant application is not a divisional of the parent application, and is therefore not subject to the prohibition of non-statutory type double patenting over the cited US Patent:
As previously stated:
The issued claims are drawn to a method of making nanoparticles that are formed by mixing a first amphiphilic polymer and a second polymer, wherein at least some of the first amphiphilic polymer or the second polymer, or both, have antigen and/or immunomodulatory agent bound thereto.  In one instance, the immunomodulatory agent is TGF-beta, rapamycin, or retinoic acid.  Although, the instant claims are drawn to a product, the instant claims recite wherein the nanoparticle is formed by the self-assembly of an amphiphilic polymer and a hydrophobic polymer.  The nanoparticles of the instant invention further comprise an immunostimulatory agent inducing regulatory T cells, wherein the agent is TGF-beta, rapamycin, or retinoic acid.
Therefore, since there is no alternative method recited in the issued claims for the production of the nanoparticles, it would have been obvious to the ordinary skilled artisan at the time of the instant invention to have designed the nanoparticles recited in the instant claims, since the formation of these nanoparticles is driven by self-assembly of the hydrophobic and hydrophilic .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699